F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                               OCT 1 1997
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 FALASHA M. AMEN-RA,

          Plaintiff-Appellant,
 v.                                                         No. 96-3409
 MARVIN L. NICHOLS, Commander,                        (D.C. No. 96-3418-GTV)
 USDB Ft. Leavenworth; HERBERT R.                            (D. Kan.)
 TILLERY, Colonel, USDB Ft.
 Leavenworth,

          Defendants-Appellees.




                                 ORDER AND JUDGMENT*



Before TACHA, BALDOCK, and LUCERO, Circuit Judges.**




      *
                This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
             After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. 34.1.9. The case is therefore ordered
submitted without oral argument.
       Plaintiff Falasha M. Amen-Ra, appearing pro se, appeals the district court’s

dismissal of his complaint filed pursuant to Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971). On appeal, Plaintiff complains that

officials at USDB Ft. Leavenworth denied him due process and equal protection of the

law when they refused to provide a formal hearing after issuing an observation report

regarding his alleged participation in a conspiracy “to create a possible prison

disturbance.” Plaintiff also complains that he is the subject of systematic discrimination

by officials at USDB Ft. Leavenworth because he “[opened] the pandora’s box

concerning military parole” by successfully obtaining a writ of habeas corpus in the case

of Jefferson v. Hart, 84 F.3d 1314 (10th Cir. 1996). We exercise jurisdiction under 28

U.S.C. § 1291, review the district court’s dismissal de novo, Kidd v. Taos Ski Valley,

Inc., 88 F.3d 848, 854 (10th Cir. 1996), and affirm.

       In Amen-Ra v. Tillery, 83 F.3d 431, 1996 WL 200368 (10th Cir. 1996)

(unpublished), this Court rejected Plaintiff’s contention that officials at USDB Ft.

Leavenworth denied him his right to due process by not providing a formal hearing

regarding the exact observation report about which he now complains. The district court

recognized Plaintiff’s attempt to relitigate the previously raised claims and dismissed

them. The district court also found Plaintiff’s conclusory allegations did not support his

contention of systematic discrimination by officials at USDB Ft. Leavenworth.

Accordingly, the district court dismissed Plaintiff’s discrimination claim for failure to


                                              2
state a claim upon which relief can be granted. Plaintiff filed a motion to reconsider and

submitted additional evidence for the district court’s consideration. The district court

reviewed the additional evidence and denied the motion.

       We have reviewed the parties’ briefs, pleadings, and the entire record before us.

We agree with the district court substantially for the reasons set forth in its order

dismissing Plaintiff’s complaint.

       AFFIRMED.
                                                   Entered for the Court,

                                                   Bobby R. Baldock
                                                   Circuit Judge




                                               3